Citation Nr: 1214445	
Decision Date: 04/20/12    Archive Date: 04/27/12

DOCKET NO.  10-01 588	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE

Entitlement to service connection for post-traumatic stress disorder or other acquired psychiatric disorder.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Fetty, Counsel


INTRODUCTION

The Veteran performed active military service from June 1973 to September 1977, from January 1978 to April 1980, and from March to August 2003.  He also performed active duty for training and inactive duty training at various times through October 2006. 

This appeal arises to the Board of Veterans' Appeals (Board) from a July 2008-issued rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon, that in pertinent part denied service connection for post-traumatic stress disorder (PTSD).

During a December 2011 hearing before the undersigned Veterans Law Judge, the Veteran withdrew appeals for service connection for a neck disorder, a back disorder, and a right ankle disorder.  The only issue remaining for adjudication is therefore service connection for PTSD or other acquired psychiatric disorder.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks service connection for PTSD.  His claimed PTSD stressors concern a non-combat near-drowning experience while training for submarine duty and a non-combat parachuting incident.  He submitted Vet Center treatment notes that contain assessments of PTSD or PTSD symptoms.  A January 2007 treatment report states that the Veteran may have mild depression.  

VA's duty to assist includes providing a medical examination or obtaining a medical opinion where such is necessary to make a decision on the claim.  See 38 U.S.C.A. § 5103A (d); 38 C.F.R. § 3.159(b); McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).  The Veteran should be scheduled for an appropriate compensation examination to determine the nature and etiology of any psychiatric disorder that he may have.  

Accordingly, the case is REMANDED to VA's AMC for the following action:

1.  Obtain up-to-date psychiatric treatment reports from any source identified by the Veteran.  

2.  After the development requested above has been completed to the extent possible, the AMC should make arrangements for an examination by an appropriate health-care professional.  The claims file should be made available to the examiner for review.  The examiner is asked to review the claims file, note that review in the report, elicit a history of relevant symptoms from the Veteran, examine him, and offer a diagnosis, if forthcoming.  For each Axis I diagnosis offered, the physician is asked to address whether it is at least as likely as not (50 percent or greater possibility) that it is related to active military service.  

The physician should offer a rationale for any conclusion in a legible report.  

3.  After the development requested above has been completed to the extent possible, the AMC should re-adjudicate the claim.  If the benefits sought remain denied, the Veteran and his representative should be furnished an SSOC and given an opportunity to respond thereto. 

Thereafter, the case should be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.  No action by the Veteran is required until he receives further notice; however, the Veteran is advised that failure to report for examination, without good cause, may have adverse consequences on his claims.  38 C.F.R. § 3.655 (2011).  The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


